- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer ID (CNPJ/MF) 04.032.433/0001-80 Company Registry (NIRE) 33300275410 Publicly-Held Company EXCERPT OF MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON NOVEMBER 30, 2010 With the as secretary of the Board of Directors Meeting of Contax Participações S.A. held on November 30, 2010, I CERTIFY that item 4) Company Act: (i) changes in the Statutory Board of Contax Participações S.A. and of Contax S.A. and (ii) changes in the Board of Directors of Contax Participações S.A. of said meeting reads: In relation to item 4 of the Agenda, the following was recorded: (i) the resignation of Mr. José Luiz Cardoso Albano, Executive without specific appointment of Contax Participações and of its subsidiary Contax. The members of the Board thanked Mr. Albano for his services. The Board of Directors then approved the election of Mr. DIMITRIUS ROGÉRIO DE OLIVEIRA , Brazilian citizen, married, engineer, bearer of identity card (RG) 2099401‑0 issued by SSP-SP, inscribed in the roll of individual taxpayers (CPF-MF) under number 149.098.998-63, resident in the city and state of São Paulo, at Avenida Paulista, nº 2.073, mezanino, bairro Cerqueira Cesar, to fill the position of Executive without specific appointment of Contax Participações S.A. and its subsidiary Contax S.A. The Executive now elected (a) will serve the term until the first Board of Directors Meeting held after the Annual General Meeting for the fiscal year ending 2012 at Contax Participações, and until the Annual General Meeting for the fiscal year ending 2011 at Contax, and (b) executes the Instruments of Investiture on this date, and declares under penalty of law to be legally apt to serve in this position and that he is not subject to any crimes or impediments set forth in CVM Rule 367 of May 29, 2002. The call of the Annual General Meeting of subsidiary Contax was authorized in order to resolve on the election of Mr. Dimitrius Rogério de Oliveira to fill the position of Executive without specific appointment in the abovementioned company; and (ii) the receipt of the letter of resignation by the sitting member of the Companys Board of Directors, My. José Luis Prola Salinas on November 5, 2010, while his substitute, Mr. Paulo Edgar Trapp , is automatically elected as effective sitting member, the position of substitute remains open until subsequent resolution. These minutes were signed by the majority of attending members of the Board of Directors, as follows: (sgn.) Fernando Antonio Pimentel Melo (Chairman); Alexandre Jereissati Legey; Marcel Cecchi Vieira; Cristiano Yazbek Pereira; Armando Galhardo N. Guerra Junior; Antonio Adriano Silva; Paulo Edgar Trapp; Sérgio Francisco da Silva; Newton Carneiro da Cunha; Manuel Jeremias Leite Caldas . Rio de Janeiro, November 30, 2010. Cristina Alves Corrêa Justo Reis Secretary EXCERPT OF MINUTES OF THE BOARD OF DIRECTORS' MEETING OF CONTAX PARTICIPAÇÕES S.A. November 30, 2010, 10:30 a.m. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 3, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
